Exhibit 10.1
 
AMENDMENT
 
TO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
AND TO
 
LINE OF CREDIT NOTE
 
AND TO
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
BETWEEN
 
JP MORGAN CHASE BANK, N.A. AND SKYMALL, LLC
 


This Amendment to Amended and Restated Credit Agreement, and to Line of Credit
Note and to Amended and Restated Security Agreement is entered into as of
January 31, 2014 and effective as of December 31, 2013 between JP Morgan Chase
Bank, N.A. (“Bank”) and SkyMall, LLC, a Delaware limited liability company
(“Borrower”) and amends (a) the Amended and Restated Credit Agreement dated May
10, 2013, as amended, between Bank and Borrower, and (b) the Line of Credit Note
dated May 10, 2013 payable by Borrower to Bank, and (c) the Amended and Restated
Security Agreement dated May 10, 2013, as amended, between Bank and Borrower.
 
R E C I T A L S
 
A. The recitals contained in the Waiver and Limited Consent Agreement
(“Consent”) dated December 31, 2013 among Bank, Borrower and SMXE Lending, LLC,
a Delaware limited liability company (“Subordinated Lender”) are hereby
incorporated by this reference.
 
A G R E E M E N T S
 
1. Credit Agreement. The Amended and Restated Credit Agreement is hereby amended
as follows:
 
a. Section 2K (which references “extensions” of indebtedness) is amended to
include, for clarity, but without limitation, the extension pursuant to the
amendment to the Line of Credit Note pursuant to Section 2 below.
 
2. Note. The Line of Credit Note is hereby amended as follows:  In the first
sentence, “July 1, 2014” is changed to “June 30, 2015.”
 
3. Security Agreement. The Amended and Restated Security Agreement is hereby
amended as follows: The definition of “Liabilities” (which references
“extensions” of indebtedness) is amended to include, for clarity but without
limitation, the extension pursuant to the amendment to the Line of Credit Note
pursuant to Section 2 above.


 
 

--------------------------------------------------------------------------------

 
 
 
4. Incorporation by reference. Sections 1-11 of the Consent are hereby
incorporated by this reference.  For avoidance of doubt, but without limitation,
the effectiveness of this Amendment is conditioned upon the satisfaction of all
conditions in Sections 1.1 through 1.9 of the Consent.
 
 
 
Address(es) for Notices:
1520 E. Pima Street
Phoenix, AZ 85034-4639
Attn:  Scott Wiley
Borrower:
SkyMall, LLC
 
By:  /s/ Scott Wiley
        Scott Wiley                     CFO 
       
 
Date Signed:  January 31, 2014
 
Address for Notices:
201 N. Central Ave, 21st Floor, AZ1-1178
Phoenix, AZ 85004
Attn:  Greg Geist
Bank:
JPMorgan Chase Bank, N.A.
 
By: /s/ Jeffrey M Hoyt
       Jeffrey M. Hoyt                 SVP
       
Date Signed: January 31, 2014
 



 


 